Title: From George Washington to William Livingston, 6 May 1782
From: Washington, George
To: Livingston, William


                        
                            Sir
                            Head Quarters May 6/82
                        
                        On receiving information, by a representative from the Inhabitants of Monmouth County, of the Cruel Murder of
                            Captain Joshua Huddy of the Jersey State Troops by a party of Refugees from New York—I immediately informed the British
                            Commander in Cheif, that unless he delivered up the perpretaters of that horrid deed I should be reduced to the
                            disagreeable necessity of Retaliating.
                        In answer to my Letter the British General informed me, that a Court Martial is ordered for the trial of the
                            persons complained of—but at the same time says that those people offer in Justification of the fact—a number of instances
                            of Cruelty committed by us & particularly in Monmouth County—tho’ this is by no means admitted—but on the contrary orders are
                            given to designate and Send to Camp a British Officer who if my demand is not complied with, will be executed—Yet I cannot
                            forbear observing to your Excellency that whilst I demand Satisfaction from the Enemy for the Violences they commit—it
                            becomes us to be particularly carefull that they have not the like claim on us, and I must beg you to make it known to all
                            persons acting in a Military capacity in your State that I shall hold myself obliged to deliver up to the Enemy or
                            otherwise to punish such of them as shall commit any Act which is in the least contrary to the Laws of War—I doubt not of
                            your doing the same with those who come under the Civil power.
                        The Enemy also complain of the detention of Hetfield and Badgely who they say were out, by direction of our
                            Commissary of Prisoners, under Sanction of a Flag—I must beg your Excellency to inform me as soon as possible of the
                            Circumstances attending their Capture and the causes of their detention if those causes are not strictly just I would wish
                            they were sent in.

                    